Citation Nr: 1718317	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-05 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for macular degeneration.

2.  Entitlement to an increased rating for service-connected lumbosacral strain with degenerative disc disease at L4-L5, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for service-connected radiculopathy of the right lower extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for service-connected radiculopathy of the left lower extremity, currently evaluated as 40 percent disabling.

5.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right ankle strain and sprain.

6.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left ankle strain and sprain.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, attorney


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from January 1979 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In September 2008, the RO denied a claim for service connection for macular degeneration.  In September 2012, the RO granted claims for increased ratings, to the extent that it assigned a 40 percent rating for service-connected lumbosacral strain with degenerative disc disease at L4-L5, a 40 percent rating for service-connected radiculopathy of the left lower extremity; the RO also denied a claim for an increased rating for service-connected radiculopathy of the right lower extremity, evaluated as 10 percent disabling, and denied TDIU.  In May 2013, the RO granted service connection for right ankle strain and sprain, evaluated as 10 percent disabling, and left ankle strain and sprain, evaluated as 10 percent disabling.  

In his appeal, received in March 2012, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In November 2014, the Veteran requested a videoconference hearing in lieu of a travel board hearing.  In March 2016, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.702(e) (2016).  Accordingly, the Board will proceed without further delay.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

With regard to the issue of service connection for macular degeneration, in April 2016, the Board requested a medical opinion.  See 38 C.F.R. § 20.901 (a) (2016).  

In February 2017, an opinion was obtained.  In March 2017, the Board sent the Veteran a copy of the February 2017 opinion, and notified him that he had 60 days to review the opinion, and to submit additional evidence and argument.  He was informed that if he were to submit additional evidence, he has the right to have that additional evidence, along with the other evidence of record, considered by the agency of original jurisdiction (AOJ), or that he may waive AOJ consideration of this evidence in writing.

In a reply, received in March 2017, the Veteran submitted additional medical evidence, and specifically indicated that he did not wish to waive RO review of this evidence.  

Applicable VA regulations require that pertinent evidence submitted by the Veteran must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the Veteran.  38 C.F.R. §§ 19.37, 20.1304 (2016).  On remand, the RO must review the new evidence and, if the claim remains denied, include such evidence in a supplemental statement of the case.  Id.  

With regard to all other claims, in September 2012, the RO granted claims for increased ratings, to the extent that it assigned a 40 percent rating for service-connected lumbosacral strain with degenerative disc disease at L4-L5, a 40 percent rating for service-connected radiculopathy of the left lower extremity; the RO also denied a claim for an increased rating for service-connected radiculopathy of the right lower extremity, evaluated as 10 percent disabling, and denied TDIU.  

In October 2012 a timely notice of disagreement was received as to the issues of entitlement to increased ratings.  See 38 C.F.R. §§ 20.201, 20.302(a) (2016).

In May 2013, the RO granted service connection for right ankle strain, evaluated as 10 percent disabling, and left ankle strain, evaluated as 10 percent disabling.  In May 2013, a timely notice of disagreement was received as to the issues of entitlement to initial evaluations in excess of 10 percent.  Id.  It is acknowledged that the Veteran was sent a letter in May 2013 stating that the notice of disagreement of the ankle ratings was not accepted as a notice of disagreement, because he was being scheduled for a future examination.  However, nothing in the rating decision gives such an indication, and as such, the Board finds the notice of disagreement to have been timely received by VA.

A statement of the case has not yet been issued as to these claims. 

Because a timely NOD was filed to the September 2012 and May 2013 rating decisions, the RO must now provide the Veteran with a statement of the case on the issues of entitlement to increased ratings for: service-connected lumbosacral strain with degenerative disc disease at L4-L5, currently evaluated as 40 percent disabling, service-connected radiculopathy of the right lower extremity, currently evaluated as 10 percent disabling, service-connected radiculopathy of the left lower extremity, currently evaluated as 40 percent disabling, and an initial evaluation in excess of 10 percent for service-connected right ankle strain and sprain, an initial evaluation in excess of 10 percent for service-connected left ankle strain and sprain, and entitlement to a TDIU.  See Manlincon v. West, 12 Vet. App. 238 (1999).




Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue of entitlement to service connection for macular degeneration with consideration of all evidence received since the issuance of the statement of the case (SOC) in February 2012.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC.

2.  Issue a statement of the case with respect to the issues of entitlement to increased ratings for: 1) service-connected lumbosacral strain with degenerative disc disease at L4-L5, currently evaluated as 40 percent disabling, 2) service-connected radiculopathy of the right lower extremity, currently evaluated as 10 percent disabling, 3) service-connected radiculopathy of the left lower extremity, currently evaluated as 40 percent disabling, 4) an initial evaluation in excess of 10 percent for service-connected right ankle strain and sprain, 5) an initial evaluation in excess of 10 percent for service-connected left ankle strain and sprain, and 6) entitlement to a TDIU.  The Veteran should be advised that he may perfect his appeal of these issues by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302 (b).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






